Citation Nr: 1741595	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-35 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral foot fungus, including as due to exposure to Agent Orange.

3.  Entitlement to service connection for neuropathy of the lower extremities, including as due to exposure to Agent Orange.

4.  Entitlement to service connection for speech impairment, including as due to exposure to Agent Orange, and as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from February 1964 to February 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2012 and June 2016 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing; a copy of the hearing transcript is associated with the record and has been reviewed.

The issues of entitlement to service connection for a back disability (de novo); bilateral foot fungus, including as due to exposure to Agent Orange; neuropathy of the lower extremities, including as due to exposure to Agent Orange; and speech impairment, including as due to exposure to Agent Orange and as secondary to PTSD are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2010 final unappealed rating decision declined to reopen the Veteran service connection claim for back strain; the Veteran did not appeal that rating decision, and did not submit new and material evidence within a year of notice of the decision, and it became final based on the evidence of record at the time.

2.  Evidence received since the May 2010 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a back disability.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2015); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board has reviewed the record and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Generally, when the RO denies a claim, and the Veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Historically, the RO issued a rating decision in July 1980 denying entitlement to service connection for back strain because examinations after service showed the Veteran's back was normal and there was no evidence of a diagnosed back disability related to the back.  In April 2003 the RO issued a rating decision declining to reopen the service connection claim for a back injury on the basis that no new and material had been submitted showing that a back injury was incurred in service or was manifested to a compensable degree within one year after the Veteran's discharge from service.  In May 2010 the RO issued a rating decision declining to reopen the Veteran's claim for service connection for back strain because the evidence submitted, which documented complaints and treatment regarding the back, did not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a back disorder.  

The Veteran was notified of each of the rating decisions (notice of the July 1980 rating decision was notice sent in August 1980) and of his appellate rights.  The Veteran did not appeal any of those rating decisions and no new and material evidence was received within one year of the notices.  Therefore, the July 1980, April 2003, and May 2010 decisions became final.  The RO continued to deny the claim of entitlement to service connection for back strain in a June 2012 rating decision, and the Veteran submitted a timely notice of disagreement in January 2013. 

The evidence of record at the time of the last unappealed final rating decision in May 2010 includes the Veteran's service records (i.e., DD-214), service treatment records (STRs), VA hospital summary for the period June 9, 1980 to June 13, 1980, July 1980 VA examination report, and treatment reports from October 2009 to March 2010 from VA Medical Center (VAMC) in Jackson.  Evidence received since the May 2010 unappealed rating decision pertinent to the claim for service connection for back strain includes the Veteran's July 2011 statement in support of his claim, VAMC treatment records from February 2010 to March 2010 (received May 2010), VAMC treatment records from July 2008 to June 2010 (received August 2010), VAMC treatment records from November 2010 to December 2010 (received February 2011), VAMC treatment records dated from July 2008 to September 2011 (received September 2011), and a copy of report of an informal conference held January 2015, a physician's medical opinion form (received February 2015),VAMC treatment records dated from January 2017 to March 2017, and the April 2017 hearing transcript of Veteran's testimony.  

Within the VAMC treatment reports and associate with the record in September 2011, is an April 2011 VA primary care clinical treatment report showing the Veteran was treated for degenerative joint disease (DJD) and that he injured his back while in service.  This VAMC treatment report was not previously of record and it tends to relate the Veteran's back disability to service.  Accordingly, and particularly in light of the "low threshold" standard for reopening endorsed by the United States Court of Appeals for Veterans Claims (Court) in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the additional evidence received is both new and material, and that the claim of service connection for a back disability may be reopened.  De novo consideration of the claim is further discussed in the Remand section below.  


ORDER

The appeal to reopen the claim of service connection for a back disability is granted, to that extent only.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the claims of entitlement to service connection for a back disability (de novo); bilateral foot fungus, including as due to exposure to Agent Orange; neuropathy of the lower extremities, including as due to exposure to Agent Orange; and speech impairment, including as due to exposure to Agent Orange and as secondary to PTSD.  

Further development of the record is necessary to comply with VA's duties to notify and assist the Veteran with regard to the reopened claim of service connection for a back disability.  In January 1967 the Veteran was examined for service separation and no complaints associated with his back were noted.  On the day of separation from service in February 1967 he was shown to have had a back injury.  He signed a statement that he did not wish to be re-examined.  On VA examination in July 1980 he received a diagnosis of chronic low back strain.  In April 2011 a VA primary care clinician noted the Veteran was treated for DJD and that he injured his back while in service.  To date, the Veteran has not been afforded a VA examination with regard to his back disability.  Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required to decide this matter.  

Moreover, regarding the Veteran's claim for bilateral foot fungus, on his medical history report for separation from service, he noted he had foot trouble.  The examining physician described athlete foot that was getting better with Desenex.  Postservice treatment records in 2011 show the Veteran has dermatophytosis of the foot.  The Veteran testified at the hearing that he has had foot fungus since service; he noticed it when he served in Vietnam.  The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed bilateral foot fungus.  The evidence of record establishes that the Veteran has a current diagnosis of a type of foot fungus; the April 2011 VA treatment record shows the Veteran had been treated for dermatophytosis.  The Veteran asserts that he has had bilateral foot fungus since service in Vietnam.  He is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004).  The Board finds that an examination is necessary to ascertain whether the current foot fungus is related to active service.

Additionally, the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the claims of entitlement to service connection for bilateral foot fungus, including as due to exposure to Agent Orange; neuropathy of the lower extremities, including as due to exposure to Agent Orange; and speech impairment, including as due to exposure to Agent Orange and as secondary to PTSD.  Notice should be provided addressing all aspects of the claims including direct, presumptive (exposure to Agent Orange) and secondary to the service-connected PTSD (as appropriate). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection on a direct, presumptive (exposure to Agent Orange) and secondary (as appropriate) basis.  The Veteran should have adequate opportunity to respond.

2.  After completion of the foregoing, schedule the Veteran for the appropriate VA spine examination to ascertain the nature and etiology of his back disability.  The Veteran's record, including a copy of this remand, must be made available for review, and the examiner should indicate that the Veteran's record was reviewed in connection with the examination.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail and provide opinions that respond to the following:

(a) Please identify (by diagnosis) any back disability. 

(b) Identify the likely cause of any (and each) back disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that a chronic back disability began during or was otherwise caused by the Veteran's military service?

A detailed explanation/rationale is requested for all opinions provided.

3.  Schedule the Veteran for the appropriate VA skin examination to ascertain the nature and etiology of his bilateral foot fungus.  The Veteran's record, including a copy of this remand, must be made available for review, and the examiner should indicate that the Veteran's record was reviewed in connection with the examination.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail and provide opinions that respond to the following:

(a) Please identify (by diagnosis) any bilateral foot fungus disorder. 

(b) Identify the likely cause of any (and each) bilateral foot fungus disorder diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such began during or was otherwise caused by the Veteran's military service?

A detailed explanation/rationale is requested for all opinions provided.

4.  The AOJ should ensure that all of the development sought is completed, and then review the record and readjudicate the claims.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


